By the Court,

Nelson, J.
The court below erred in excluding the evidence of P. Freeman, that he bid off the wheat as the agent of his father, and the jury also erred in finding a verdict to the amount of the value of the wheat. The court gave no directions on this point to the jury, but their exclusion of the above testimony sufficiently indicated their opinion, as that decision must have been made upon the ground that the plaintiff was entitled to the value of the properly sold. The evidence abundantly shews that it was bid off for the *41benefit of the plaintiff; and in such a case, a party is entitled only to the amount of the bid and the interest of the same, which is the true measure of damages.
Though the material facts in the case are not very clear, I consider the following as proved: that the district was composed of a part of the town of Royalton, Niagara county, and of a part of the town of Shelby, Orleans county; that the district owned a school house and the site upon which it stood, In such a state of things, the inhabitants had no authority to change the site without the consent of the Commissioners of common schools of each town within which the distirict was situated, 1 R. L. 479, § 66; and, as a necessary consequence, I consider the tax voted on the 20th December, 1828, of ©30, to purchase a site, unauthorized and void. The tax voted on the 7th February, 1829, of ©368, to build a school house in the district, as declared on its face, was no doubt within the express authority of the district meeting, 1 R. S. 478, § 61; and they had, on the 13th October before, voted that they would not repair the old school house, which appears to have been decayed and unfit for use. But it is plain that this tax was voted for the purpose of building a school house, not upon the old site, but upon the one directed to be purchased, which might have affected, and no doubt did essentially affect that vote. If the district had been aware that they had no power to pass the resolution changing the site, or to build a school house thereon, they probably would not have raised any money for that purpose ; or if they had voted to raise money to build a school house, knowing it must be built upon the old site, it might and probably would have affected the amount raised, as the new site was on the public square in a village. We must look beyond the resolution to ascertain whether the inhabitants of the district had the power to pass the resolution to raise the money at the time of the vote ; whether they were acting within the power conferred upon them by the statute, and in doing so, we see to be sure they had power to raise money to build a school house, but not to raise money to build on the new site. They might as well have voted to raise money to build one in the next district, or *42out of the county, as on the new site- The object and use of money raised must be taken into the account in determining the authority to raise it, and should come within the provisions and intentions of the act. I am inclined therefore to the opinion that the resolution of the 7th February, 1829, was also unauthorized. If either resolution was void, it vitiates the assessment, as both sums voted were included therein. But admitting the resolutions to raise the money unauthorized, are the trustees liable in an action of trespass for the assessment, and warrant to the collector 1 The statute, 1 R. S. 481, § 75, defines their powers and duties, among others, to call special meetings of the inhabitants of the district, when they shall deem proper; to give notice of special, annual and adjourned meetings, if the clerk is absent, or incapable to make out a tax list voted by any meeting, &c.; to annex to such list a warrant directed to the collector, to purchase or lease.a site for the district school house as designated by a mee ting of the district; to build the same, to employ teachers and pay them ; in a word, these officers have almost the entire control and direction of the various interests and concerns of the district, as will appear from an examination of the common school act, and I cannot but view them in the light of parties to most of the proceedings of their district, rather than as ministerial officers, bound to obey the mandate of a superior. They can put the district in motion as well as be put in motion by it, having the power to call special meetings when they think necesssary and proper. In this very case it was probably an omission of their duty that renders the votes of the district nugatory. They were required by the resolution of the 6th Dec. to call on the school commissioners and request them to locate the site designated therein ; and on 20th December the written consent of those of Royalton was obtained, and an application to those of Shelby, no doubt, would have been equally successful, which would have authorized the proceedings of the district under which the trustees have acted in making the tax list and issuing the warrant. Their powers and duties being so extensive and exclusive in the management of all the affairs of the district, a correspondent vigilance and attention to the rights of the district should be required from them; and I per» *43eeive no greater hardship in holding them responsible for the execution of an illegal resolution or vote proceeding from a district meeting, than in holding a party liable for the execution of process issued by a court without authority. They are not bound to carry into effect such illegal resolutions. The resolutions of such meetings are often passed by the procurement of the trustees, and the trustees are generally looked to as the advisers of all measures in which the interest of the district is concerned; they can at any time call a special meeting of the inhabitants to revise and correct any erroneous or illegal step. For these reasons I am of opinion that trespass lies against them, in a case like the present. Even if viewed in the character of ministerial officers, I think they would be liable, on the ground that the resolution of the 20th December showed on its face that it was passed without authority. It raised money “ to purchase a site for a school house, when the district already had one," and which of course must have been known to the trustees; and as before remarked, if the trustees acted without authority in respect to one of the votes or resolutions, the whole proceeding is vitiated and void. For the error of the court, however, in rejecting the proof offered, which led to the erroneous assessment of damages, the judgment must be reversed.
Judgment reversed, with single costs; venire de novo from Niagara common pleas.